UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 09-6824


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARC   ANDRE      FLEURIVAL,   a/k/a   Real,   a/k/a     Mark   Andre
Fleurival,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00041-gec-mfu-4; 5:08-cv-80068-gec-mfu)


Submitted:     September 10, 2009         Decided:     September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Andre Fleurival, Appellant Pro Se.     Ryan Lee Souders,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marc       Andre    Fleurival         seeks    to    appeal   the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.        The     order      is    not    appealable     unless      a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”         28    U.S.C.       § 2253(c)(2)      (2006).         A

prisoner     satisfies         this        standard       by    demonstrating           that

reasonable      jurists       would    find      that     any     assessment       of     the

constitutional        claims    by    the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Fleurival

has not made the requisite showing.                        Accordingly, we deny a

certificate      of    appealability         and      dismiss     the    appeal.           We

dispense     with     oral     argument       because       the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               DISMISSED



                                             2